Citation Nr: 0828137	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  04-20 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a low back disability.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his interpreter


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to March 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

The veteran, through his interpreter, testified at a hearing 
before a Decision Review Officer of the RO in June 2004.  In 
January 2008, he again testified through his interpreter at a 
Travel Board hearing before the undersigned Veterans Law 
Judge.  Transcripts of those proceedings are of record.


FINDING OF FACT

A chronic low back disability was not present within one year 
of the veteran's discharge from service, and the veteran's 
current low back disability is not etiologically related to 
service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service, and the incurrence or aggravation of 
arthritis of the low back during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the RO provided the veteran with the 
notice required under the VCAA by letter mailed in October 
2001.  Although he was not been provided with notice 
concerning the disability-rating and effective-date elements 
of the claim, the Board has determined that there is no 
prejudice to the veteran in proceeding with the appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). As explained 
below, the Board has determined that service connection for a 
low back disability is not warranted.  Consequently, no 
effective date or disability rating will be assigned, and the 
failure to provide notice with respect to those elements of 
claim is no more than harmless error.

The Board notes that the veteran's service treatment records 
are not of record and are presumed to have been destroyed by 
a fire at the National Personnel Records Center (NPRC) in 
1973.  However, the RO was able to obtain records from the 
Office of the Surgeon General as well as a copy of the 
veteran's DD Form 214.  The RO also advised the veteran of 
the unavailability of his service treatment records and 
requested him to provide any copies in his possession by 
letters mailed in February 2002 and April 2003.  

The Court has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
has been undertaken with this heightened duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Board acknowledges that the veteran has not been afforded 
a VA examination in response to his claim and that no VA 
medical opinion concerning the etiology of his low back 
disability has been obtained.  In general, an examination or 
opinion is necessary if there is: (1) competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an injury or disease occurred in service; (3) an 
indication that the claimed disability or symptoms may be 
associated with the established in-service injury or disease 
or with another service-connected disability; and (4) 
insufficient medical evidence for the Secretary to make a 
decision on the claim.  See 38 C.F.R. § 3.159(c)(4); see 
also, McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, there is no competent evidence suggesting that there is 
a relationship between the veteran's current back disability 
and service.  Accordingly, the Board finds that a VA 
examination or opinion is not necessary in order to decide 
the claim.

The record reflects that pertinent VA and private treatment 
records have been obtained.  The veteran has not identified 
any outstanding evidence that could be obtained to 
substantiate the claim.  The Board also is unaware of any 
such outstanding evidence.  Therefore, the Board is satisfied 
that the RO has complied with the duty to assist requirements 
of the VCAA and the pertinent implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non-prejudicial to the veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis of 
the back to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that service connection is warranted for 
a low back disability because it is related to service.  
Specifically, he maintains that his current disability began 
after he injured his back during combat in Korea.  In various 
written statements and in his hearing testimony, the veteran 
reported that his back injury was treated in both Korea and 
Arizona.  Although his accounts vary, the veteran stated that 
he spent significant time under treatment at a mobile medical 
unit in Korea and that he spent one month hospitalized at a 
military facility in Arizona before his release from active 
duty.

As noted, the veteran's service treatment records are 
unavailable.  Pertinent records, however, were obtained from 
the Office of the Surgeon General.  These records reflect no 
treatment for a back disability, although they do show that 
the veteran was treated for another medical problem.  These 
records also do not show that the veteran was treated or 
hospitalized in either Korea or Arizona.

The earliest post-service medical evidence of a low back 
disability is a June 1963 private medical record, which notes 
the veteran's complaint of back pain.  On VA examination in 
April 1977, the veteran reported that his back pain began in 
1956 and was not related to trauma of any kind.  An X-ray 
study revealed mild degenerative changes in the lumbar spine.  
Subsequent private and VA medical records, including several 
X-ray studies, reflect that the veteran has been diagnosed 
with spinal stenosis, as well as degenerative joint disease 
and degenerative disc disease of the lumbar spine.

The medical evidence of record establishes that the veteran 
has a current low back disability.  However, there is no 
medical evidence of a low back disability until many years 
following his discharge from service or medical evidence 
linking his current back disability to military service.  The 
only evidence to support such a link consists of the 
veteran's own statements in support of his claim and 
supporting statements received from his friends in February 
2002.  These statements, however, do not constitute competent 
medical nexus evidence because they are proffered by 
laypersons, who are not qualified to render opinions 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The Board acknowledges that the veteran's contention that his 
back disability is related to injuries he sustained during 
combat.  In this regard, the Board notes that satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service even 
though there is no official record of such incurrence or 
aggravation in such service.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2007).

Here, although the record confirms that the veteran served in 
Korea as an infantryman, it does not show that he engaged in 
combat with the enemy.  Indeed, in September 2001, the Army 
Board for Correction of Military Records determined that he 
was entitled to the Korean Service Medal and the United 
Nations Service Medal, but it specifically found that there 
was no evidence to establish his entitlement to the Combat 
Infantryman Badge.  Moreover, even if the combat presumption 
were applicable in this case, that presumption does not 
negate the need for medical evidence of a nexus between a 
service injury or disease and a current disability.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Caluza, 
supra.  As explained above, the veteran's assertion that his 
back disability is related to an injury sustained in combat 
cannot serve as competent medical evidence linking his 
current back disability to active service.

The Board notes that at the January 2008 hearing the veteran 
indicated that he would submit additional medical nexus 
evidence in support of his claim.  Although the record was 
held open for the 90 days requested by the veteran, no such 
evidence was received.  The veteran, of course, is free to 
reopen the claim in the future with medical nexus evidence, 
such as a statement from a physician, linking a current low 
back disability to his active service.


ORDER

Entitlement to service connection for a low back disability 
is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


